Citation Nr: 0840350	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from May 1952 to October 1953.  He died in 
February 2004.  The appellant is the widow of the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The veteran died in February 2004 from ureosepsis as the 
immediate cause of death with dementia and stroke noted as 
disorders leading to the immediate cause of death.  The 
appellant claims that the veteran's death was related to head 
trauma he sustained in service.  Prior to the veteran's death 
in February 2004, he was service connected for post operative 
residuals of a herniated disc L4-L5, left, rated as 60 
percent disabling, and for intracranial injury, rated as 
noncompensable.  

The United States Court of Appeals for Veterans Claims 
(Court) held in July 2007 in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53, that when adjudicating a claim for dependency 
and indemnity compensation (DIC), VA must perform a different 
analysis depending on whether a veteran was service connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC claim 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

Based on a preliminary review of the claim for service 
connection for the cause of the veteran's death and the April 
2004 and October 2004 notice letters provided to the 
appellant pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), the Board finds that a remand is warranted so 
that the appellant can be provided with a new VCAA notice 
letter that complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter, noting (1) a statement 
of the conditions for which the veteran 
was service connected at the time of 
his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
veteran's previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53.

2.  Thereafter, readjudicate the 
appellant's claim to include undertaking 
any other development deemed necessary.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


